United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0560
Issued: August 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 16, 2018 appellant, through counsel, filed a timely appeal from a July 20, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from July 20, 2017, the date of OWCP’s last decision was Tuesday,
January 16, 2018. Since using January 23, 2017, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is January 16, 2018, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and authorization for medical benefits effective April 6, 2014 as she had no further
disability or need for medical treatment causally related to her June 28, 2011 employment injury;
(2) whether she has established continuing employment-related disability after April 6, 2014; and
(3) whether appellant has established that the acceptance of her claim should be expanded to
include additional conditions as a result of her June 28, 2011 employment injury.
FACTUAL HISTORY
On July 1, 2011 appellant, then a 46-year-old medical technician, filed a traumatic injury
claim (Form CA-1) alleging that on June 28, 2011 she injured her right shoulder and arm when
she was struck by a patient while in the performance of duty. She stopped work on June 28, 2011.
OWCP accepted the claim for a right shoulder sprain and paid appellant wage-loss compensation
for total disability beginning August 18, 2011.
An August 3, 2011 magnetic resonance imaging (MRI) scan study of the right shoulder
revealed a partial bursal surface tear and/or intrasubstance degeneration of the supraspinatus
tendon and findings suggesting a prior repair of the glenoid labrum. A January 10, 2012 right
shoulder MRI scan study showed mild tendinopathy at the supraspinatus tendon, a prior right
anterior/superior labral repair, mild osteoarthritis of the acromioclavicular (AC) joint with mild
associated capsular hypertrophy, and a stable small ossific fragment in the anterior superior labrum
possibly representing a loose body, fragment of a fracture, heterotopic ossification, or thickened
glenohumeral middle ligament.
In a June 13, 2012 progress report, Dr. Damon D. Cary, an attending osteopath, discussed
appellant’s continued complaints of pain in the shoulders bilaterally.4 On examination he found
right trapezial and deltoid muscle spasms and tenderness and a loss of sensation at the right C4
dermatome. Dr. Cary diagnosed severe right shoulder sprain and left shoulder sprain and opined
that appellant was totally disabled.
OWCP, on July 20, 2012, referred appellant to Dr. Robert Allen Smith, a Board-certified
orthopedic surgeon, for a second opinion examination. It requested that he address whether she
continued to have residuals or disability due to her accepted work injury and to provide all
diagnoses which resulted from the June 28, 2011 employment injury.
In a report dated August 6, 2012, Dr. Smith reviewed appellant’s history of a June 28, 2011
injury to her right shoulder at work and noted that in 2004 she underwent a right shoulder
acromioplasty and labral repair. He discussed her current complaints of pain and radiating
3

5 U.S.C. § 8101 et seq.

4

Dr. Cary continued to provide progress reports describing his treatment of appellant.

2

numbness and tingling of the right shoulder, spasm and swelling, and sensations of hot and cold.
On examination Dr. Smith found unspecific signs of impingement, a normal neurological
examination, and full strength and range of motion except for internal rotation. He diagnosed a
right shoulder soft tissue strain due to employment. Dr. Smith advised that he was uncertain of
the cause of appellant’s pain, noting that the findings on MRI scan study were “consistent with
prior surgical artifact with nothing of a posttraumatic nature that could be attributed to the June 28,
2011 incident.” He opined that her soft tissue sprain had resolved based on the objective findings.
Dr. Smith related, “It appears that [appellant’s] symptoms represent residual from her prior
surgery, and any additional treatment or surgery would be related to those preexisting factors and
not the incident of June 28, 2011.” He found that, considering only the accepted right shoulder
sprain, she could resume work without restrictions.
On August 8, 2012 Dr. Cary diagnosed severe right shoulder sprain and a left shoulder
sprain and found that appellant was totally disabled. In a February 27, 2013 report, he discussed
her history of a right shoulder injury on June 28, 2011 and subsequent treatment. Dr. Cary related
that appellant sustained a left shoulder sprain and sprains/strains of the cervical and thoracic spine
due to the “nature of her type of injury.” He advised, “In particular the cervical and thoracic strain
and sprain is due to the muscles that make up the area of her right shoulder. They originate in the
cervical area and they help create the function of the right shoulder.” Dr. Cary recommended right
shoulder surgery and opined that appellant was totally disabled.5
On June 19, 2013 OWCP found that a conflict in medical opinion existed between
Dr. Smith and Dr. Cary regarding the extent of appellant’s employment-related disability and need
for medical treatment as a result of the accepted work injury. It referred her to Dr. Andrew
Gelman, a Board-certified orthopedic surgeon, for an impartial medical examination. OWCP
requested that he provided the diagnoses due to the June 28, 2011 work injury, whether appellant
had any further disability due to the injury, whether she had any preexisting or nonemploymentrelated disability, and whether she needed further medical treatment.
In a report dated August 13, 2013, Dr. Gelman reviewed the history of injury and the
medical reports of record, including the results of diagnostic studies. On examination he measured
range of motion of the right shoulder and found a “provocative Tinel’s [sign] through the cubital
tunnel.” Dr. Gelman found a negative Finkelstein’s test, no pain radiating down the arm, but some
neck pain with Spurling’s maneuver, and a strong radial pulse. He noted that appellant complained
of upper right trapezius discomfort and a tingling sensation of the right arm with glenohumeral
rotation and gravity dependent positioning. Dr. Gelman found no edema, redness, or warmth. He
related, “With regards to the incident of June 28, 2011, the mechanism described appears to be
consistent with the early impression of right shoulder contusion with an apparent accepted
diagnosis of right shoulder sprain. Like others have noted, the mechanism described would not
appear to explain the assorted complaints for which [she] has represented.” Dr. Gelman noted that
a physician had recommended surgery for subacromial pathology, which was not accepted as
related to the June 28, 2011 work injury and would not “explain the assorted symptomatology for
which [appellant] has and continues to represent affecting the entirety of her right upper
5
In a May 14, 2013 work capacity evaluation (Form OWCP-5c), Dr. Cary found that appellant was totally disabled
from employment and indicated that he was awaiting approval for right shoulder surgery.

3

extremity.” Dr. Gelman found that, considering only the shoulder strain, she could return to her
usual employment. He related, “Other pathophysiology may preclude rigorous use of the right
upper extremity, although again, as stated in this narrative, such pathophysiology is not attributable
to the accepted diagnosis dating back to June 28, 2011.” Dr. Gelman recommended further
evaluation of appellant’s positive Tinel’s sign at the right elbow, noting that any such treatment
would be unrelated to the June 28, 2011 work injury. He related, “With regards to that which
occurred on June 28, 2011, it is my opinion that [she] has made a full and complete recovery.”
In a January 15, 2014 progress report, Dr. Cary diagnosed severe right shoulder sprain with
internal derangement and left shoulder sprain. He opined that appellant was totally disabled.
On February 27, 2014 OWCP advised appellant of its proposed termination of her wageloss compensation and medical benefits. It found that Dr. Smith’s opinion represented the weight
of the evidence and established that she had no further injury-related condition or disability.
Dr. Cary, on March 17, 2014, related that he had treated appellant beginning August 17,
2011 for injuries resulting from her June 28, 2011 work injury. He diagnosed right shoulder sprain
with internal derangement, left shoulder strain, and noted that she also experienced thoracic and
cervical pain. Dr. Cary disagreed with Dr. Smith’s finding, noting that appellant continued to
require treatment for both shoulders. He related, “[She] has a permanent and chronic injury with
regard to her right shoulder and has an ongoing current injury to her left shoulder.” Dr. Cary
attributed the left shoulder condition to her need to compensate for the injured right shoulder and
recommended right shoulder surgery. He attributed the bilateral shoulder sprain and right shoulder
internal derangement to the June 28, 2011 work injury and opined that appellant was totally
disabled.
By decision dated March 31, 2014, OWCP terminated appellant’s wage-loss compensation
and authorization for medical treatment effective April 6, 2014 finding that she had no further
disability or condition causally related to her accepted June 28, 2011 employment injury. It found
that the opinions of Dr. Smith and Dr. Gelman constituted the weight of the evidence and
established that she had no further residuals of her right shoulder sprain.
Counsel, on April 25, 2014, requested a telephonic hearing before an OWCP hearing
representative.6 At the telephone hearing, held on November 13, 2014, he asserted that
Dr. Gelman’s report was insufficiently rationalized and failed to address her cervical condition.
Appellant related that she had undergone shoulder surgery on May 28, 2014. She noted that she
slipped and fell in February 2014, injuring her left lower back.
By decision dated January 29, 2015, OWCP’s hearing representative affirmed the
March 31, 2014 decision. She found that the opinion of Dr. Gelman, as the impartial medical
examiner (IME), constituted the special weight of the evidence and established that appellant had
no further residuals of her employment injury.

6
Dr. Cary continued to provide progress reports regarding his treatment of appellant’s right and left shoulder
condition.

4

Subsequent to the hearing representative’s decision, appellant submitted a May 8, 2014
report from Dr. G. Russell Huffman, a Board-certified orthopedic surgeon. Dr. Huffman discussed
her history of neck and shoulder pain after a patient “struck her in the shoulder and neck region.”
He noted that appellant previously underwent a glenoid labrum repair “but had been completely
asymptomatic and had resumed full work duties.” Dr. Huffman reviewed the MRI scan study
findings of subacromial space fluid, tearing of the biceps labral complex, and tendinopathy of the
supraspinatus tendon. He recommended shoulder surgery and rehabilitation for her cervical spine
problems, noting that he does think that these are related even indirectly to her injury.
On January 29, 2016 counsel requested reconsideration. He asserted that Dr. Gelman
failed to address her surgical condition and did not provide medical reasoning for his conclusions.
OWCP, in an April 25, 2016 decision, denied modification of its January 29, 2015
decision. It found that appellant had not submitted sufficient evidence to overcome the special
weight afforded Dr. Gelman as the IME.
Appellant, through counsel, on April 25, 2017 again requested reconsideration. He
asserted that Dr. Smith’s report was insufficient to create a conflict as he failed to address her
cervical condition or provide rationale for his opinion. Counsel submitted the June 3, 2014
operative report, noting that it established that appellant had shoulder pathology.
On June 3, 2014 Dr. Huffman performed a capsular release, extensive debridement, and
subacromial decompression of appellant’s right shoulder.
By decision dated July 20, 2017, OWCP denied modification of its April 25, 2016
decision.7 It found that Dr. Smith properly considered the statement of accepted facts in reaching
his conclusions and found that appellant only sustained a right shoulder strain due to her work
injury. OWCP further determined that Dr. Gelman found that the June 28, 2011 work injury did
not cause her current complaints.
On appeal counsel contends that Dr. Smith’s opinion was insufficient to create a conflict
in medical opinion as he failed to address her cervical condition or provide any rationale for his
findings. He asserts that OWCP failed to sufficiently develop whether she experiences neck
problems due to her work injury. Counsel notes that appellant’s shoulder surgery revealed clear
findings of pathology. He further alleges that Dr. Gelman failed to provide any rationale for his
opinion regarding whether the work injury aggravated or accelerated a preexisting condition.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.8 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
7

OWCP referred to the IME at one point as Dr. Altman rather than Dr. Gelman, but this appears to be a
typographical error.
8

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

5

compensation without establishing that the disability has ceased or that it is no longer related to
the employment.9 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.10
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.11 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.12
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.13 The implementing regulation provides that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.14
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an IME for the purpose of resolving the conflict, the opinion
of such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.15
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained right shoulder strain due to a June 28, 2011
employment injury. It paid her wage-loss compensation for total disability beginning
August 18, 2011. OWCP properly determined that a conflict in medical opinion arose between
Dr. Cary, appellant’s attending physician, and Dr. Smith, an OWCP referral physician, regarding
the extent of her disability due to her employment injury and need for medical treatment. It
referred her to Dr. Gelman, a Board-certified orthopedic surgeon, for an impartial medical
examination.
Where there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
9

See I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

10

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

11

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

12

See Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

13

5 U.S.C. § 8123(a).

14

20 C.F.R. § 10.321.

15

R.C., 58 ECAB 238 (2006); David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

6

opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.16
The Board finds that the opinion of Dr. Gelman is well rationalized and based on a proper
factual and medical history. Dr. Gelman accurately summarized the relevant medical evidence,
provided detailed findings on his examination, and reached conclusions about appellant’s
condition which comported with his findings.17 In a report dated August 13, 2013, he reviewed
the medical evidence of record, including the results of diagnostic studies. On examination
Dr. Gelman found a negative Finkelstein’s test, neck pain with Spurling’s maneuver, but no arm
pain, and a strong radial pulse. He further found a positive Tinel’s sign. Dr. Gelman advised that
the accepted condition of a right shoulder strain did not explain appellant’s symptoms. He found
that she had recovered from her shoulder strain and, considering only the shoulder strain, could
resume her usual employment. Dr. Gelman determined that any other pathology was not related
to the June 28, 2011 work injury and recommended evaluation of the positive Tinel’s sign at the
right elbow, noting that any required treatment was not related to employment. He provided
rationale for his opinion by explaining that the diagnosed condition of right shoulder sprain and
the mechanism of the June 28, 2011 work injury were not consistent with her current symptoms.
As Dr. Gelman’s report is detailed, well rationalized, and based on a proper factual background,
his opinion is entitled to the special weight accorded an IME.18
The remaining evidence submitted prior to OWCP’s termination of appellant’s
compensation is insufficient to overcome the special weight afforded Dr. Gelman as the IME. On
January 15, 2014 Dr. Cary diagnosed right shoulder sprain and internal derangement and left
shoulder sprain and found that she was disabled from employment. In a March 17, 2014 report,
he related that appellant required additional treatment of both shoulders, and attributed the left
shoulder condition to overuse of the left arm due to the right shoulder injury. Dr. Cary diagnosed
bilateral shoulder sprains and right shoulder internal derangement due to the June 28, 2011
employment injury and opined that she was totally disabled. Dr. Cary, however, was on one side
of the conflict resolved by Dr. Gelman. A medical report from a physician on one side of a conflict
resolved by an IME is generally insufficient to overcome the special weight accorded the report of
an IME or to create a new conflict.19
The Board, therefore, finds that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits for the accepted condition of right shoulder strain effective
April 6, 2014.20

16

J.M., 58 ECAB 478 (2007); Darlene R. Kennedy, 57 ECAB 414 (2006).

17

Manuel Gill, 52 ECAB 282 (2001).

18

See J.M., supra note 16; Kathryn E. Demarsh, supra note 11.

19

See Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes, 52 ECAB 387 (2001).

20

See D.G., Docket No. 17-0608 (issued March 19, 2018).

7

On appeal counsel asserts that Dr. Smith failed to address her cervical condition. The
relevant issue, however, is whether appellant experienced any further disability or need for medical
treatment due to her right shoulder strain.
Counsel also contends that neither Dr. Smith nor Dr. Gelman provided rationale for their
opinions. He thus maintains that Dr. Smith’s opinion was insufficient to create a conflict in
medical evidence and that Dr. Gelman’s opinion does not constitute the special weight of the
evidence. As discussed, however, OWCP properly found that Dr. Smith’s report was sufficient to
create a conflict in medical opinion. Dr. Smith based his opinion on an accurate medical history
and provided rationale for his opinion that appellant’s right shoulder strain had resolved based on
the objective findings. As noted, Dr. Gelman also provided rationale for his opinion, and thus his
opinion represents the special weight of the evidence.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates a claimant’s compensation benefits, he or she has the
burden of proof to establish continuing disability after that date causally related to the accepted
injury.21 To establish a causal relationship between the condition as well as any attendant disability
claimed and the employment injury, an employee must submit rationalized medical evidence based
on a complete medical and factual background, supporting such a causal relationship.22 Causal
relationship is a medical issue and the medical evidence required to establish a causal relationship
is rationalized medical evidence.23 A claimant must establish by the weight of the reliable,
probative, and substantial evidence that he or she had an employment-related disability which
continued after termination of compensation benefits.24
ANALYSIS -- ISSUE 2
The Board finds that the medical evidence is insufficient to establish continuing
employment-related disability after the March 31, 2014 termination of wage-loss compensation
and medical benefits.
Following the termination, appellant submitted a May 8, 2014 report from Dr. Huffman.
Dr. Huffman reviewed her history of a prior glenoid labrum repair that was subsequently
asymptomatic such that she resumed her usual work duties. He noted that appellant experienced
neck and right shoulder pain after a patient struck that area. Dr. Huffman recommended shoulder
surgery and rehabilitation for her cervical spine issues. On June 3, 2014 he performed a capsular
release, extensive debridement, and subacromial decompression of appellant’s right shoulder.
Dr. Huffman did not, however, address the relevant issue of whether appellant was disabled from

21

See T.M., Docket No. 17-0915 (issued August 29, 2017); supra note 17.

22

Id.

23

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

24

See J.A., Docket No. 15-0908 (issued August 6, 2015).

8

employment due to her accepted condition of right shoulder strain, and thus his report is of
diminished probative value on this issue.25
As there is no medical evidence establishing that appellant continued to be disabled due to
her accepted right shoulder strain, she did not meet her burden of proof to establish continuing
employment-related disability after April 6, 2014.26
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
An employee has the burden of proof to establish that any specific condition for which
compensation is claimed is causally related to the employment injury.27 Causal relationship is a
medical issue, and the medical evidence required to establish causal relationship is rationalized
medical evidence.28 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.29 Neither the mere fact that a disease
or condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.30
ANALYSIS -- ISSUE 3
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include cervical, thoracic, left shoulder, and additional right shoulder conditions.
In a February 27, 2013 report, Dr. Cary diagnosed right and left shoulder strains and
thoracic and cervical sprains/strains which he attributed to the nature of appellant’s injury. He
advised that she sustained cervical and thoracic sprain and strain from her right shoulder muscles.
Dr. Cary did not explain how, with reference to the specific mechanism of injury, being struck by

25

See D.S., Docket No. 17-0084 (issued January 23, 2018) (the Board will not require OWCP to pay compensation
for disability in the absence of medical evidence directly addressing the specific dates of disability for which
compensation is claimed).
26

See G.H., Docket No. 16-0432 (issued October 12, 2016).

27

Kenneth R. Love, 50 ECAB 276 (1999).

28

See Jacqueline M. Nixon-Steward, supra note 23.

29

See Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

30

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

a patient on June 28, 2011 resulted in cervical, thoracic, or left shoulder strain other than to note
involvement of her right shoulder muscles. Consequently, his report is of little probative value.31
On March 17, 2014 Dr. Cary diagnosed a right shoulder sprain with internal derangement,
left shoulder strain, and thoracic and cervical pain. He found that the left shoulder strain resulted
from appellant overcompensating due to the right shoulder injury. Dr. Cary did not, however,
provide any rationale in support of his conclusions. Medical evidence that states a conclusion, but
does not offer any rationalized medical explanation regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.32 Regarding Dr. Cary’s finding
that appellant sustained internal derangement of the right shoulder as a result of the June 28, 2011
employment injury, the Board notes that he did not support his causation finding with medical
rationale explaining how the work injury caused or aggravated the diagnosed conditions of right
shoulder derangement.33 Such rationale is particularly important given appellant’s history of
preexisting right shoulder conditions.34
Dr. Huffman, in a May 8, 2014 report, discussed the findings on MRI scan study of the
right shoulder and recommended surgery. He did not, however, specifically relate any of the
findings to the accepted work injury. Medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.35
Moreover, Dr. Smith and Dr. Gelman found that appellant had no diagnosed condition due
to her June 28, 2011 work injury other than a right shoulder sprain. Dr. Smith, in an August 6,
2012 report, found that she sustained a soft tissue strain of the right shoulder due to her
employment injury, and that the MRI scan study findings did not reveal anything post-traumatic
in nature. He attributed appellant’s symptoms to her prior shoulder injury and resulting surgery.
OWCP did not specifically request that Dr. Gelman, the physician selected as the IME, to
address claim expansion and thus his opinion is that of a second opinion physician on the issue.36
It did, however, ask that he provide all diagnosed conditions. Dr. Gelman diagnosed only right
shoulder strain due to the June 28, 2011 work injury.
The Board, therefore, finds that appellant failed to meet her burden of proof to expand
acceptance of her claim to include conditions other than right shoulder sprain.37

31

See E.D., Docket No. 16-1854 (issued March 3, 2017).

32

See K.A., Docket No. 16-1330 (issued December 28, 2016).

33

See K.W., Docket No. 10-0098 (issued September 10, 2010).

34

See P.H., Docket No. 16-0654 (issued July 21, 2016); S.R., Docket No. 16-0657 (issued July 13, 2016).

35

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

36

See S.F., Docket No. 17-1427 (issued May 16, 2018).

37

See C.W., Docket No. 16-0858 (issued April 3, 2017).

10

On appeal counsel asserts that OWCP failed to properly develop the issue of whether she
sustained a cervical condition due to her work injury and notes that surgery on her right shoulder
showed pathology. As noted, however, appellant did not submit reasoned medical evidence on
causal relationship sufficient to establish additional employment-related conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
authorization for medical benefits effective April 6, 2014 as she had no further disability or need
for medical treatment causally related to her June 28, 2011 employment injury. The Board further
finds that she has neither established continuing employment-related disability after April 6, 2014,
nor has she established the expansion of the acceptance of her claim to include additional
conditions as a result of her June 28, 2011 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

